Case 1:08-cv-00811-RJA-MJR Document 70 Filed 11/26/18 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
ex rel. JAMES HANNUM

 

Plaintiffs,
Civil No. 08-cv-0811
V.
FILED UNDER SEAL
ROADWAY EXPRESS, INC. and
YELLOW TRANSPORTATION, INC.,

Defendants.

 

THE GOVERNMENT'S NOTICE OF ELECTION TO INTERVENE

Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), the United States
notifies the Court that it hereby intervenes and intends to proceed with this action. The
United States intends to file its complaint within 30 days.

The Government requests that the relator's Complaint, this Notice, and the attached.
proposed Order be unsealed. The United States requests that all other papers on file in this
action remain under seal because in discussing the content and extent of the United States’
investigation, such papers are provided by law to the Court alone for the sole purpose of
evaluating whether the seal and time for making an election to intervene should be
extended.

The United States reserves the right to seek the dismissal of the relator’s action or

claim on any appropriate grounds, including under 31 U.S.C. §§ 3730(b)(5) and (e)(4).
Case 1:08-cv-00811-RJA-MJR’ Document 70 Filed 11/26/18 Page 2 of 2

A proposed order accompanies this notice.

Dated: November 19, 2018

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

JAMES P. KENNEDY, JR.
United, States Attorney

IAL
KATHLEEN A. LYNCH
Assistant United States Attorney
Western District of New York
138 Delaware Avenue
Buffalo, New York 14202
Tel: (716) 843-5830
Kathleen. Lynch@usdoj.gov

MICHAEL D. GRANSTON
ROBERT MCAULIFFE |
BENJAMIN YOUNG
Attorneys, United States Department of Justice
Civil Division

Ben Franklin Station

Post Office Box 261

Ben Franklin Station
Washington, D.C. 20044
Tel: (202) 616-0291

Fax: (202) 514-7361

Benjamin.S. Young@usdoj.gov

Attorneys for the United States
